OPINION OF THE COURT
Main, J.
The instant controversy centers upon an alleged violation by the North Colonie Central School District (district) of a clause relating to class size contained in the collective bargaining agreement between the district and the North Colonie Teachers’ Association (association) for the period July 1, 1974 through June 30, 1976. Pursuant to the subject clause, the parties generally agreed to keep class enrollments down to stated desirable sizes, and the arbitrator ultimately determined that the provision had been violated by the district as
*498to the sixth grade classes at Shaker Junior High School for the 1975-1976 academic year. Basing his decision upon an overage of 28 pupils in the seven sixth grades conducted that year, the arbitrator concluded that the contract violation could have been avoided had the district hired another instructor to teach an additional sixth grade class. Nonetheless, he declined to order the hiring of another sixth grade teacher because his decision was rendered at the end of the 1975-1976 year and tentative figures indicated that there would be no overage in the sixth grade classes the following year. Instead, as the measure of compensatory damages and the remedy for the contract violation, he directed that the seven named grievants, i.e., the sixth grade teachers at Shaker Junior High School for the 1975-1976 year; each be paid a sum equal to one seventh of the dollar amount which the district would have expended had it acted in conformance with the contract and hired an additional teacher. Special Term confirmed this award, and this appeal ensued.
In challenging the judgment of Special Term, the district argues that the arbitrator exceeded his authority under the contract by awarding money damages. We disagree. It is well settled that, absent a plain and express contractual limitation to the contrary, an arbitrator may "grant any relief reasonably fitting and necessary to a final determination of the matter submitted to him, including equitable and legal relief’ (Pavilion Cent. School Dist. v Pavilion Faculty Assn., 51 AD2d 119, 123, mot for lv to app dsmd 40 NY2d 845), and given a proper case, monetary damages may be awarded even without specific contractual authorization therefor (Board of Educ. v Niagara-Wheatfield Teachers Assn., 58 AD2d 1022). Here, the award of monetary damages was particularly appropriate because it was too late to hire additional personnel for the 1975-1976 school year and available information indicated that additional personnel would not be needed the following year. Moreover, since the breach of the contract in all likelihood resulted in unwarranted extra work for the seven grievants, it seems reasonable and proper that they should be paid the damages.
The district’s remaining contention that the award was procured by misconduct on the part of the association is similarly without merit. Grounded upon the association’s submission to the arbitrator after the hearing of a prior arbitration award which had been substantially modified by Special *499Term, this contention can only have merit if the submission served to prejudice the district (CPLR 7511, subd [b], par 1), and this the district has failed to establish. Not only did the association make known to the arbitrator that there had been a judicial modification, but the arbitrator stated that his decision was based upon the particular facts and circumstances presented in the instant case.
The judgment should be affirmed, without costs.